Exhibit 10.20
(DIAMOND FOODS LOGO) [f53497f5349701.gif]
Linda Segre
1524 Cypress Avenue
Burlingame, CA 94010
Dear Linda:
We are pleased to offer you the position of Senior Vice President, Corporate
Strategy and Communications, with Diamond Foods, Inc. (“Diamond” or the
“Company”). In this position you will report to Steve Neil, Executive Vice
President and Chief Financial and Administrative Officer. The terms and
conditions of our offer are as follows:
Start Date: We anticipate that your start date will be August 17, 2009.
Compensation:
Annual Base Salary:
$250,000.00 annualized base salary (Exempt), payable in accordance with standard
Company payroll practices.
Bonus Incentive Program:
You will participate in the annual bonus program, which is designed to reward
outstanding performance. Your position is eligible for a maximum bonus potential
of 100% of base salary, with a target bonus potential of 50% of base salary. The
bonus amount will be based on individual objectives and Company financial
metrics, as will be established after commencement of your employment and
approved by the Compensation Committee of the Board of Directors and/or the full
Board of Directors. You will be eligible for this non-guaranteed bonus for
fiscal 2010. You must continue to be an active employee through July 31 for
eligibility in the bonus program and be an active employee on the day of the
payout.
Equity Awards: You will be granted 10,000 shares of restricted stock and 10,000
options. The exercise price for the options will be Diamond’s closing price on
the next business day after Diamond releases earnings for fiscal 2009, currently
scheduled for September 30, 2009. Your purchase price for the restricted stock
would be $0.001 per share.
The options will vest and become exercisable over a four-year period, with 25%
of the shares vesting on the first anniversary of the date of grant, and the
remaining shares vesting ratably on a quarterly basis over the 36-month period
following the first
(GRAPHIC) [f53497f5349702.gif]

 



--------------------------------------------------------------------------------



 



(DIAMOND FOODS LOGO) [f53497f5349701.gif]
anniversary of the date of grant. The restricted stock will vest over a
four-year period, with 25% of the restricted stock vesting on each anniversary
of your date of grant. The options and restricted stock will require your
completion of applicable grant documents, which provide that vesting is subject
to you remaining in continuous service as an employee of Diamond through each
vest date.
Your position is eligible to receive annual refresh equity grants, as determined
in the sole discretion by your direct supervisor and the Compensation Committee
of the Board of Directors.
Performance Evaluation/Salary Review:
An evaluation of your performance, along with financial consideration, will be
conducted in accordance with the annual salary plan around September 2010.
Health & Welfare Benefits:
Eligibility for Diamond Foods, Inc. Health & Welfare Benefits commences on the
first day of employment. Plan description of these benefits will be provided
under separate cover during orientation.
Group Medical: Blue Cross
Group Dental Insurance: Delta Dental
Group Vision Insurance: Vision Service Plan (VSP)
Group Life Insurance: The Company provides basic life insurance at one (1) times
your annual base salary. We offer the option to purchase additional voluntary
life insurance at competitive group rates.
Long & Short Term Disability: The Company will provide both of these plans for
you at no cost.
IRS Section 125: You will be provided the opportunity to participate in three
(3) optional plans — (a) for pre-tax employee co-share premiums; (b) Tax-free
Medical Flexible Spending Account (FSA) up to $2,600 per year; or (c) Tax-free
Dependent Care Flexible Spending Account (FSA) up to $5,000 per year.
Executive Premium Health Benefit: You will be eligible to participate in the
Company’s Exec-u-Care program, which provides for additional health and medical
reimbursements that are not otherwise covered by our Group Medical program.
(GRAPHIC) [f53497f5349702.gif]

 



--------------------------------------------------------------------------------



 



(DIAMOND FOODS LOGO) [f53497f5349701.gif]
The Retirement Program:
Diamond has a Savings and Investment Plan, which is a 401k plan, with the
following terms:

  1.   You will be vested at 100% on your first day of eligibility after
6 months of employment and worked 1,000 hours.     2.   Company will make a
contribution equal to 3% of employee’s base salary on a quarterly basis after
six (6) months of employment. No employee match is required.

Other Benefits:
Holidays: Ten (10) paid holidays per year.
Paid Time Off (PTO) Annual Accrual:

     
Date of Hire — completing 2 yrs.
  4.615 hrs/pay period = 3 weeks/year
3 years — completing 14 yrs.
  6.154 hrs/pay period = 4 weeks/year
15 or more years
  7.692 hrs/pay period = 5 weeks/year

Change of Control/Severance Agreement: Upon approval by the Board of Directors,
the Company will enter into its standard form of Change of Control/Severance
Agreement with you. The form of the agreement is attached to this letter.
Health Club Membership: Diamond will provide you with a membership in a health
club. Currently, the company provides memberships for senior executives at the
Bay Club in San Francisco. In the alternative, Diamond will reimburse you for up
to $150.00 per month for dues incurred at another club.
Parking: Diamond will pay your monthly parking fees in the Transamerica
building.
Obligations of Employee During & After Employment:
Records: All records, files, documents and the like, or abstracts, summaries or
copies thereof, relating to the business of the Company or the business of any
subsidiary or affiliated companies, which the Company or you shall prepare or
use or come into contract with, shall remain the sole property of the Company or
the affiliated or subsidiary company, as the case may be, and shall not be
removed from the premises without the written consent of the Company, and shall
be promptly returned upon termination of employment.
Competitors of the Company: You acknowledge that you have acquired and will
acquire knowledge regarding confidential, proprietary and/or trade secret
information in the course of performing your responsibilities for the Company,
and you further
(GRAPHIC) [f53497f5349702.gif]

 



--------------------------------------------------------------------------------



 



(DIAMOND FOODS LOGO) [f53497f5349701.gif]
acknowledge that such knowledge and information is the sole and exclusive
property of the Company. You recognize that disclosure of such knowledge and
information, or use of such knowledge and information, to or by a competitor
could cause serious and irreparable harm to the Company. You therefore agree
that you shall not accept employment with, nor provide any form of service for,
any company that competes with the business of the Company during and for one
year after termination of your employment with the Company.
Non-Solicitation: During your employment with the Company and for a period of
one year after termination, for any reason, you agree that you will not,
directly or indirectly (i) solicit any employee of the Company to leave the
employment of the Company or (ii) induce or attempt to induce, any customer or
supplier of the Company to cease doing business with the Company.
(GRAPHIC) [f53497f5349702.gif]

 



--------------------------------------------------------------------------------



 



(DIAMOND FOODS LOGO) [f53497f5349701.gif]
Linda, we believe this outlines the primary components related to your
employment with the Company. Upon commencement of your employment, we will have
additional employment documents for you to sign, including company policies. As
in this capacity you will be a Section 16 officer and serve as a member of the
executive staff, your employment agreement will require formal approval by the
compensation committee. This formal approval process will be completed upon your
acceptance of the offer. Should you accept our offer of employment, please sign,
date and return the original copy of this letter to the Company, we have
included a copy of this letter for your files.
Sincerely,
DIAMOND FOODS, INC.

                /s/ Stephen Kim       Stephen Kim      Vice President, General
Counsel &
Human Resources       

Diamond Foods, Inc. operates under an employment-at-will concept, which means
either party may terminate the employment relationship at any time, with or
without cause and with or without notice. In addition, no statements made in
this offer letter are meant to imply or state a guarantee of continued
employment. If any part of the terms set forth in this letter is determined to
be unenforceable, including without limitation the section entitled “Competitors
of the Company,” the remaining terms shall not be affected and shall remain
fully enforceable.

                 
Acceptance:
       /s/ Linda Segre          
 
            Linda Segre            

cc:    Personnel File

(GRAPHIC) [f53497f5349702.gif]

 